36 F.3d 1097
147 L.R.R.M. (BNA) 2384
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.NTA GRAPHICS, INC., Respondent.
No. 92-6085.
United States Court of Appeals, Sixth Circuit.
Sept. 15, 1994.

Before:  MERRITT, Chief Judge;  BATCHELDER, Circuit Judge;  and GUY, Senior Circuit Judge.

ORDER

1
In accordance with an order of remand from the United States Supreme Court on May 31, 1994, vacating as moot this Court's judgment of June 21, 1993, this case is hereby remanded to the National Labor Relations Board with instructions to vacate its order in Case No. 8-CA-24277 and to vacate the certification of the Union on which that order was based.